Opinion,
Mr. Justice Paxson :
This was an action of trespass for unlawfully selling the plaintiff’s household goods under a landlord’s warrant. The jury have found the trespass, and we have nothing to do with the irregularity of the sale. This writ was taken out by William Guckert, one of the defendants below, who assigns for error, that as to him the plaintiff was’ not entitled to recover. ’ • .
It appears that after the warrant had been taken out and a distress made thereunder, Isaac Hippely, one of the bail upon the lease, paid the rent due to the landlord, who indorsed full satisfaction on the warrant. At the same time he assigned the landlord’s warrant in the following words: “ For value received, I hereby sell, assign, and set over unto William Guckert, Esq., the rent due me until April 1, 1885, and costs accrued thereon, for the property 114-|- Eaht Ohio street, Allegheny City, Pa., and my right acquired under distraint and levies therefor.” (Signed) William R. Fisher. The constable then proceeded to sell the goods.
I have stated only such facts as bear upon the defendant Guckert.
At the close of the plaintiff’s case a motion was made to nonsuit the plaintiff. It was allowed as to William R. Fisher, but denied as to Guckert and the other defendants. I confess I cannot understand why Fisher was let off and Guckert held. Fisher was the landlord who executed the assignment, and there was direct evidence that the goods were sold by his direction; whereas, there is not one word of evidence that Guckert had anything to do with the sale, or that he even knew of it. It is true the assignment was made to him, but *294of even this fact he had no knowledge, so far as the testimony shows. There was neither paper book nor appearance for the defendant in error, but I have examined the paper book of the plaintiff in error in vain to discover any connection of Guckert with the transaction from beginning to end, save the bare fact that the warrant was assigned to him. He was neither a party nor a privy. He does not appear to have been present at any place or any time when the arrangements for the sale were in progress, nor to have had any interest in the matter. For anything I can discover, he appears to have been a stranger to the transaction. It is hardly necessary to say that the judgment as to him cannot stand.
Judgment reversed as to William Guckert.